a copy of your written answ
Office at Brockton.

NDANT
ve a defense, ei
fied herein and a

NOTICE TO DEFE
you claim to ha
99 days as speci

Case 1:21-cv-11317-DJC |
= Do . .
+ COMMONWEALTH OF PIC ROUEEPS 2? Filed 08/13/21 Page 1 of 17
SUPERIOR COURT DEPARTMENT OF THE —
PLYMOUTH, ss. TRIAL COURT OF THE COMMONWEALTH

CIVIL ACTION

eepaso, und 8 aNESCV ES 253

Cary .o€.... wee ON etal Defendant(s)

SUMMONS

ro the abovenamed defendast + CITY oF IRes IcTeN

You are hereby summoned and required to serve upon ER Zabetn M, Cc lagy €
plaintiffg* attorney, whose address is VA. Main ST, Ste. 3204... BRes kar an answer to the
complaint which is herewith served upon you, within 20 days after service of this summons upon you,
exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You are also required to file your answer to the complaint in the
office of the Clerk of this court at Brockton either before service upon plaintiff attorney or within a
reasonable time thereafter.

 
 

Unless otherwise provided by Rule 13(a), your answer must state as & counterclaim any claim which
you may have against the plaintiff which arises out of the transaction or occurrence that is the subject
matter of the plaintiff claim or you will thereafter be barred from making such claim in any other action.

Witness? uzanne V. DelVecchi iéquire, at Brockton, the 26™ ccuaeavevevssnneuteestes wa. day of
one cunetteseeeee _ in the year of our Lord ome-thousand-nine-tundred-ands vases RD Reed ceecesne

Service vil( be accepted. electrontell C 2
a Atty eClaqve @ amar ls cen | jrerey ie

NOTES CLERK.

1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.

2. When more than one defendant is involved, the names of all defendants should appear in the

caption. If a separate summons is used for each defendant, each should be addressed to the
particular defendant.

8. To plaintiff's attorney; please circle. ty] of action involved — Tort — Motor Vehicle Tort —
Contract — Equitable Relief ther.

PROOF OF SERVICE OF PROCESS

d also file the origin

I hereby certify and return that OD coccccssccccsssseessueseeceesspesseeneesnenennsrene rete ,19...5, 1 served a copy

of the within summons, together with a copy of the complaint in this action, upon the within-named
defendant _, in the following manner (See Mass. R. Civ. P. 4 (d) (1-5) 2 os cesses eee nee ree

_AND..\ wecuretr ReaussTs...fots. TRepyeTeN of Docu MsNP:

N.B. TO PROCESS SERVER:— . 7/7 fr)

PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDAREPYRY PH BOX ON
THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.

ees

 

Form 1
COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH, 8S SUPERIOR COURT DEPARTMENT
BROCKTON SESSION
DOCKET NO.2183CV00253

en

TERRASOL, LLC, and J
TAN WOODS, )
Plaintiffs )
)
)

VS.

BROCKTON CITY COUNCIL, and
CITY OF BROCKTON, and
CITY COUNCILOR AT LARGE
WINTHROP H. FARWELL, JR.

)

)

)

)

)
and )
CITY COUNCILOR JEFFREY )
THOMPSON, and )
CITY COUNCILOR SUSAN )
NICASTRO, and )
CITY COUNCILOR DENNIS )
EANIRI, and )
CITY COUNCILOR TIMOTHY )
CRUISE, nd )
LEGISLATIVE COUNSEL )
SHANNON RESNICK, )
AS INDIVIDUALS AND IN )
)

Defendants

Parties
1. Terrasol, LLC is a resident, Black-owned Brockton
company whose site plans for operations of a retail cannabis
facility have been approved by the Brockton Planning Board, whose
application has been approved by the Brockton Zoning Board of
Appeals and which has been granted provisional approval to

operate by the Commonwealth’ s Cannabis control Commission.

1
Case 1:21-cv-
| 21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 3 of 17

2. Ian Woods is a longtime Brockton Resident and
majority owner of Terrasol, LLC designated as a social equity
applicant for cannabis retail licensing and permits by law.

3, The Brockton City Council is the Legislative body
charged with licensing of retail cannabis gales by the city’s
cannabis ordinance.

4. The City of Brockton is a municipality governed
and organized by the laws of the United States, the Commonwealth
and its charter and ordinances and subject to the Commonwealth’ s
Declaration of Rights and the United States Constitution.

5. Winthrop H. Farwell, Jr. is a Brockton City
Councilor at Large.

6. Jeffrey Thompson is a Brockton city Councilor
representing Ward 5.

7. Susan Nicastro is a Brockton City Councilor
representing Ward 4.

8. Dennis Eaniri is a Brockton City Councilor
representing Ward 3.

9. Timothy Cruise at the time of the transactions
and occurrences specified herein was a Brockton City Councilor
representing Ward 1.

10. Shannon Resnick is employed by the City of

Brockton as Legislative Counsel to the Brockton City Council.
| Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 4 of 17

Facts

11. In 2017 Chapter 94G providing for the retail sale
of cannabis products became law.

12. The statute provided for the legal sale of canna-
bis products and the municipal and state regulation of businesses
engaged in those sales subject to the rights of business
operators.

13. The Brockton City Council passed and the City
adopted an ordinance providing for the sale of cannabis products
in February 2019, which gave the City Council ninety (90) days
from date of application to hear and vote to approve or deny
approval of the license, where in the absence of timely action
pursuant to the ordinance and the Council’s failure to act in
violation of its own rules the license for Terrasol, LLC was
constructively approved on or about January 29, 2021.

14. On November 20, 2019 Terrasol, LLC executed a Host
Community Agreement or HCA with the City of Brockton pursuant to
G.L. c. 94G and the City of Brockton Ordinance.

15. Terrasol, LLC subsequently met the technical review
requirement of obtaining site plan approval by the Brockton
Planning Board.

16. Terrasol, LLC met the requirement of obtaining
special permitted use approval from the Brockton Zoning Board of

Appeals and no appeals were filed.
Ca :21-cv-
| se 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 5 of17

17. By October 2020 Terrasol, LLC had a completed
application placed on the agenda of the Brockton City Council
for final approval at its November 9, 2020 public hearing.

18. At that time Terrasol, LLC was the only qualified
applicant, the only applicant with a completed application for
one of the remaining licenses to be awarded by the City Council,
the only local resident-owned, the only Black male-owned and the
only social equity applicant before the City Council.

19. Defendant Resnick told the Plaintiffs, Defendant
City Councilors and publicly opined that another applicant had a
“grand-fathered” entitlement to one of the outstanding licenses.
She also said the City Council had only two options: To deny the
license or continue the hearing.

20. Subsequently the Brockton City Solicitor
publicly corrected that claim.

21. Still the Terrasol, LLC completed application
despite a full public hearing which was completed and closed and
in violation of the City Council’s own rules of order which
require the Council to act upon a hearing that is closed instead
was not acted upon on November 9, 2020 and the matter was
continued to the Brockton City Council December 28, 2020 agenda.
On or about December 7, Terrasol, LLC was advised that two
additional applicants were placed on the City Council Agenda to

have hearings on December 14, 2020, one of which was White-owned
Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 6 of 17

TILT,Inc. which is a large out of state corporate entity and the
other was an incomplete application.

22. The Terrasol, LLC application was then moved up to
the December 14, 2020 Brockton City Council Agenda.

23. The matter was then scheduled for the December 28,
2020 Brockton City Council meeting due to the stated objections
of Defendants Cruise and Farwell over the item being moved to the
December 14 agenda, over the objections of other councilors who
stated Terrasol, LLC and its many local supporters were entitled
to a decision. Defendants Cruise, Faniri and Farwell kept opining
and debating the issues involved and setting up other councilors
to make their points despite claiming to have recused themselves.

24. At the December 28, 2020 meeting the Brockton City
Council heard from another applicant owned by TILT,Inc. which was
and remains under investigation by the Commonwealth’ s Cannabis
Control Commission (CCC) for controlling more cannabis licenses
than permitted by law. The applicants contended the CCC was “slow
walking” its approval of their application because of the
investigation. Plaintiff Ian Woods of Terrasol, LLC referred the
council to his company’ S earlier presentation and noted that the
other applicant owed the city an unpaid balance. Several
residents and business owners spoke in opposition to the
TILT, Inc. owned applicant, and all who spoke regarding

Terrasol, LLC unanimously supported its application.
| Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 7 of 17

25. Rather than granting the license to Terrasol, LLC
Defendant Councilor Thompson moved and the council voted by a 6-4
margin to seek declaratory relief in the Superior Court and to
invite all applicants to submit briefs. On a motion for
reconsideration one of the councilors who had supported seeking
declaratory relief changed her mind and voted in favor of
reconsideration but that failed by a vote of 5-5.

26. To date the Brockton City Council has not served
upon Terrasol, LLC a declaratory judgment action nor has the
Brockton City Council filed such an action.

27. Without public discussion the Brockton City Council
Ordinance Committee recommended favorably an ordinance change
which would enlarge the number of cannabis retail licenses in the
City of Brockton.

28. The Brockton City Council failed and refused
to take a vote on issuance of a license for the only completed
application, the only application by a Brockton resident, the
only pending application by a Black-owned company and the only
pending social equity applicant for a Brockton Cannabis retail
license on November 9, 2020 at the close of Terrasol, LLC’s
hearing when Plaintiffs were the only cannabis retail applicant
with a completed application and hearing. Defendant Resnick told
the Defendant Brockton City Council that a the TILT Inc.-owned

cannabis retail applicant favored by Defendants
| Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 8 of 17

Brockton City Council, City of Brockton, and Farwell, Thompson
and Eaniri had a “grandfathered” entitlement to the one

remaining retail license that the council could grant. Said
Defendants successfully pushed for improper and unfair
postponement of Plaintiff's application to a December 28, hearing
date. Their favored applicant was scheduled to be heard on
December 14. After Plaintiffs protested they were placed on

the December 14 agenda, only to be rescheduled after further
hearing of community supporters in their favor and no opposition,
by Defendants Farwell, Cruise, Thompson and Brockton City
Council.

29. In 2019 and 2020 the Brockton City Council
previously rubber-stamped applications by White-owned companies
for cannabis retail licenses while delaying and obstructing
the application of the only Black-owned applicant pending at that
time.

30. On January 29, 2021 the Massachusetts Cannabis
Control Commission granted Terrasol, LLC provisional approval of
its state application.

31. The Brockton City Council did not vote on
Terrasol, LLC’s application which has been properly before it,
completed and pending since October 29, 2020 and which has been
publicly presented and subject to public comment before the

Brockton City Council after a properly noticed public hearing
Case 1:21-cv-
21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 9 of17

until a special Brockton City Council Meeting scheduled over a
week after the Council was served with Plaintiff's Complaint for
Mandamus and Declaratory Relief and held on April 27, 2021.
At that meeting the Defendants Brockton City Council granted
Plaintiffs and four other applicants, including the above-
mentioned TILT, Inc. -owned applicant, cannabis retail licenses.
Defendant Eaniri praised TILT and admonished only Plaintiffs and
none of the other applicants with expired HCAs to obtain renewal.
Defendant Nicastro asked a list of redundant, hostile and
intimidating questions to Plaintiffs and some of the other
applicants but not the TILT-owned applicant despite saying she
was asking all applicants the same questions. She then tried
unsuccessfully to attach a deadline for opening to Plaintiff’s
license where there was no such condition attached to any other
License. The questions by Nicastro were given to her by Defendant
Farwell despite his claim of having recused himself./

32. From early 2018 through most of 2019 Plaintiff
Woods on behalf of Plaintiff Terrasol LLC repeatedly attempted
to obtain information and an opportunity to sign a Host Community
Agreement with the City of Brockton but was told there were
no HCAs available for him while the City of Brockton privately
signed HCAs with ten white-owned cannabis retail applicants.
Plaintiff's attempts to obtain information about all HCAs and

also about liquor licenses in the city pursuant to M.G.L. chapter
Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 10 of 17

66 §10, the Massachusetts Public Records Act, were ignored,
obstructed, and met with incomplete and long overdue partial
disclosures despite falling into no exemptions in violation of
the Act.

33. Plaintiff finally obtained an HCA in the fall of
2019 and executed it on November 20, 2019. Throughout 2020 he
made repeated and unsuccessful attempts to obtain and execute
a renewed HCA, first being told “the Mayor would not be signing
any more HCAs” and enduring several other rebuffs of his efforts
while similarly situated White and non-social equity applicants
were able to easily obtain assistance, access and revised
HCAs with the City of Brockton. When he was finally provided
with a revised HCA on November 16, 2020, a week after being told
that a TILT, Inc.-owned applicant had a “grandfathered”
entitlement to the last remaining cannabis retail license to be
approved by the Defendant Brockton City Council, he
was the only applicant asked to sign a revised agreement that
included a complete waiver of rights to seek court relief in a
vastly expanded indemnity section of the agreement.

34. All of these acts followed Plaintiff Jan Woods’
approach to the City of Brockton in the fall of 2019 for an
application for a cannabis retail license where Defendants’
representatives attempted to discourage him from applying by

telling him “there is no license for you,” and then when he
Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 11 of 17

insisted on applying and paying the three hundred ($300.00)
application fee he was told he would need to pay five hundred
($500.00) dollars. This was markedly discrepant from other
White-owned applicants who paid the lower amount and were not
discouraged from applying or told “there is no license for you.”

35. As a result of the racial discrimination by
the Defendants in treating Plaintiffs differently than similarly
situated and less qualified White and corporate-owned
applicants Plaintiffs lost a minimum of twenty thousand
($20,000.00) dollars paid on a lease for a property intended
for use aS a cannabis retail location, sustained hundreds of
thousands of dollars in lost revenue in the delays they have
sustained, have incurred thousands of dollars in legal and other
professional fees, and have been deprived of the competitive edge
their efforts entitled them to in the race between business
interests to serve the local cannabis market.

36. Defendants’ impermissible and unlawful preference
for White-owned, multinational corporate and politically
connected applicants over his constituted government placing a
huge thumb on the scale of their preferred companies to his
detriment causing him to sustain hundreds of thousands of dollars

in damages.

Claim for Relief

10
Case 1:21-cv-
. 1-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 12 of 17

11

Count T-Mandamus Pursuant to G.L.c 249 §5

37. The Brockton city Council has failed to act on
a matter properly before it in an interference with plaintiff's
rights and to its detriment.

38. The Brockton City Council is required to act upon
Plaintiff's application rather than withholding action until
other applicants 4t wrongly favors in an attempt to pick winners
and losers in local business competition to the detriment of
Plaintiff are ready to appear before them.

39, Plaintiff is left with no option in order to get
the Brockton city Council to take the action it is required to
take; that it should have taken by November 9, 2020.

WHEREFORE Plaintiff prays for judgment in the
nature of mandamus requiring the Brockton city Council to grant

approval of its license effective November 9, 2020.

Count II-In the Alternative Declaratory Relief
Pursuant to G.L.c¢ 231A
40. Plaintiff hereby re-alleges all paragraphs
and Count I and restates and incorporates them by reference as if
fully set forth herein.

11
Case 1:21-cv-
21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 13 of 17

12
41. In the event mandamus is unnecessary Of
unavailable Plaintiff seeks the following Declaratory Relief:

1. Plaintiff's constitutional and statutory
Rights have been violated by the Defendants.

Count TII--Massachusetts Civil Rights Act Violations

42. Plaintiffs hereby reallege all
paragraphs of all counts and incorporate them by reference into
this count.

43, Plaintiffs have repeatedly attempted to obtain
information from Defendants about the HCA and his application for
a cannabis retail license but said attempts have been unavailing
due to the misconduct of the Defendants.

44. Defendants have wilfully failed and refused to
provide Plaintiff with information to which he is entitled.

45. The above-named Defendants have interfered with
Plaintiff's constitutional interest in speaking freely about
matters involving matters of public interest and his relationship
with the Defendant government agency, leaving him intimidated
and unable to speak out. Through threats and coercion
Defendants anterfered with Plaintiff's exercise of his
constitutionally protected interest in advocating for himself and

his interests in a court with obstructionism, threats and

12
Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 14 of 17

13
coercion in retaliation for his positions on matters of public
interest.

45. Said conduct has rendered Plaintiff afraid to
exercise his rights to speak freely and seek redress of his
grievances in violation of G.L. c. 12 §11I.

Count IV-Race Discrimination and Selective Treatment in Violation
of Equal Protection of the Laws

46. Plaintiffs hereby reallege paragraphs 1-12;16-28
and 30-35 and Counts I-III and incorporate them by reference into
this count.

47. Defendants intentionally, wilfully, recklessly
and repeatedly subjected Plaintiffs to starkly discrepant
treatment due to race and their politically disfavored status
compared to similarly situated parties who received unlawful
preference and favorable treatment by the Defendants for race and
other impermissible reasons. Defendants engaged in misconduct
toward Plaintiff intended to deprive him of due process, his
property interests, his credibility with local and state
officials, his reputation and his right to be heard in a manner
starkly discrepant from their treatment of similarly situated
persons who were not Black and further who were impermissibly
favored by Defendant public officials.

48. Defendants' repeated selective enforcement of the

13
Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 15 of 17

14
law for the benefit of similarly situated persons and
against Plaintiffs violated Plaintiffs’ rights to equal
protection of the laws and the privileges and immunities of
citizenship enumerated in U.S.C.A. Const.Amend. 5 and
U.S.C.A.Const.Amend.14 on the basis of race and due to their
unlawful favoritism of other well-connected applicants over
Plaintiffs. Defendants’ misconduct against Plaintiffs constituted

violations of 42 U.S.C. §1981 and 42 U.S.C. §1983.

Count V-Conspiracy to Violate Civil Rights/Failure to Remedy
Wrongs

49, Plaintiffs hereby re-alleges and hereby
incorporate by reference as if fully set forth herein paragraphs
1~12;16-27 and 30-35.

50. Plaintiff was intimidated, obstructed
and coerced not to offer testimony or assert his position in a
matter in which he was a witness and a party by the misconduct of
_two or more of the Defendants.

51. Defendants thereby conspired to deprive him of his
constitutional rights in violation of 42 U.S.C.A. §1985(2) and
(3).

52. Defendants failed and refused to remedy the wrongs
they had committed against Plaintiffs in violation of 42 U.S.C.A.

§ 1986,

14
Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 16 of 17

15
53. Plaintiffs have suffered lasting economic harm and
a continuing deprivation and destruction of property and

dignitary interests as a result.

WHEREFORE Plaintiffs pray for judgment:

1. Awarding Plaintiffs compensatory damages, with
interest;

2. Awarding Plaintiffs punitive damages;

3. Awarding Plaintiffs costs, including reasonable
attorneys fees, pursuant to 42 U.S.C.§1981, 42 U.S.C.A.
§. 1983, 42 U.S.C.A. §1985, 42 U.S.C.§1986, 42 U.S.C.
§1988 (authorizing suit in this Court) and G.L. c.12
§11I.

4, Granting Plaintiff appropriate injunctive
and declaratory relief.

5. Granting such other and further relief as the
Court may deem just and proper.

Demand for Jury Trial

Plaintiffs respectfully demand a trial by jury

on all issues to the full extent provided by law.

15
Case 1:21-cv-11317-DJC Document 1-1 Filed 08/13/21 Page 17 of 17

April 27,

2021

16

16

BY:

Respectfully submitted,
Terrasol, LLC

and

Ian Woods

By their attorney

/s Elizabeth M. Clague
Elizabeth M. Clague
Attorney at Law
The Kennedy Building
142 Main Street, Ste 304
Brockton, MA 02301
(508) 587-1191
BBO# 632341
